Title: To Thomas Jefferson from William Duane, 4 February 1809
From: Duane, William
To: Jefferson, Thomas


                  
                     Dear & respected Sir 
                     
                     Phila. Feb. 4. 1809
                  
                  I have learned that the military rank which you were pleased to nominate me for, has been confirmed by an honorable majority of 21 to 10 in the Senate. I owe you the expression at least of my thanks for your goodness on this occasion, and for the general benignity with which I have always been honored and favored by you; it is to me a very great solace, that exposed as I have been and daily am, to the persecutions of the most malignant of men, I yet hold a place in your esteem and regard.
                  I should not trespass on you at this critical period were it not due to your goodness and to my own honor, to put you in possession of my sentiments at this particular moment. The report of a change in the War Department, renders this move particularly necessary, lest I should be placed between two duties, to shrink from or to abandon one of which might be held dishonorable.
                  Unless the Eastern people, or a British force to aid rebellion, should stir up civil war, I see no likelihood of military conflict within the U States. There may be a conflict in Louisiana or Florida, and it may be found necssary to invade Canada, Nova Scotia, or even N Foundland; but these are to appearance remote events; and as the military station I possess thro’ your favor is not at all subject to more the trouble of parade and such studies as duty or taste may lead to thro’ that station; I can speak of the subject without any danger of being suspected of a wish to shrink from danger, if danger were imminent & my services called for. If there was danger, I should require to be placed in front of it; there is none; and I may therefore without reserve state to you, the motives of my present address.
                  As any man could render as much service as I could in ordinary, and that therefore my loss or my absence would not be missed in any position that I could be placed by my rank in the army; I have considered, whether in the situation in which I am placed, there may not be danger of rendering what was intended for my honor and credit, the cause of my [ruin] and that of a numerous family—these considerations to which no man of morals and honor can be indifferent, have called upon me to state to you precisely how I am placed.
                  You perfectly well know that the family of B. F. Bache has depended wholly and exclusively on me for subsistence, and education. I have brought up his four charming boys, the eldest now 16, the other three progressively two years in successin younger; I have four younger children of my own by the mother of those [sweet] boys, beside my three elder children two of whom are married, and have children and are in fact also dependant on me only.
                  Were I free from pecuniary encumbrances, or so circumstanced as to make a provision for this numerous family, my personal obligations would be in some measure enlarged; but as I stand in relation to these, and on the military pay of a lieutenant colonel, could not much more than support myself—and must leave them destitute if I were to abandon my present means of support.
                  But this is not all, I unfortunately encumbered myself with a debt of 22,000 dollars, by making an establishment at Washington; from which debt I have not been able at this time to clear off more than 4000. So that I am now obliged to be dependant of Bank credits for that amount of 18000 dollars. Were I to quit my present business upon the duty attached my rank, while there is peace, I have no doubt that in three weeks the banks would close my account, and that the little stock I possess in trade would be sold by a sheriff. As it is I am constantly harrassed with this bank influence, and it is not a little aggravated, by the efforts made by officers of your appointment to encrease this embarrassment and indeed to destroy me altogether. My affairs were no doubt brightning when the general storm of foreign outrage came on; and now through great personal labor I manage still to keep progressing better instead of growing worse; and a few years with the same assiduity and resolution would place me out of debt and render the remainder of my years Easy and independent as I should desire to be.
                  There is however a suit pending against me in the Circuit Court before Judge Washington—a Tory house at Boston searched througout India and found the Executors of a Dr. Nelson with whom I had commercial concerns, and in whose hands was found an old bond for 500 Rupees (250 dollars) this bond was bought for 20 Rupees by the house in Boston, and a suit instituted against me for the amount with the interest of India 12-per cent per annum from the day of the sale that is June 1791 to this time, amounting to more than 2000$—This bond was in fact paid, but poor Nelson is dead, and I have ever been too indifferent about money to have been careful enough to see it cancelled—yet I offered to pay it again, but nothing less than bond and interest too would be accepted, altho I was plundered of ten thousand pounds and sent by  to Europe without crime or accusation. I have been particular in this case only to shew you how far Tory Enmity will go for vengeance; and to shew you the hazard which my family is exposed to and would be exposed to were I sent to any position so remote from hence as to endanger me at the banks, or carry me out of the range of the work of law, in which I am doomed I fear to linger out my life.
                  I have several suits—and perhaps you may be surprized to learn that Mr. Snyder will not enter noli prosequis on the two suits instituted by Yrujo against me, and that I must continue to run the gauntlet of the courts under Snyders administration as well as under M’Keans—Dr. Remayne has instituted another suit against me for implicating him with Blount—and this is to be tried before Judge Washington, and a Jury summoned by a Marshal who as a director of a Bank caused my credit to be sunk in that bank, and an investigation of my affairs by a committee of Bank Directors, some of whom were my most hostile political Enemies.
                  This Exposition of my situation I have deemed necessary to shew you, in order that whatever destination it may be intended to find for me in relation to the military rank, it may be considered how far I ought to be or not to be kept in view. The summonses of law, and attendance in the courts, I am bound by bail and otherwise to attend. No doubt if a war to take place I should risk all the consequences and join the army in defence of my country; but as it is I cannot avoid nor would I Evade them under any false colour of duty.
                  It may perhaps may be said I ought not to have accepted because I must have known my situation. When general Wilkinson first signified to me that such a thing was intended, I stated Expressly, that unless there was a war I could not accept any military station; but that in the event of a war, I would not refuse any; and when it was tendered to me afterwards I inferred that it was the sign of an immediate war, I knew I could be useful and I instantly determined to accept.
                  On the other hand I have been requested by some friends who know my situation now to resign, since the Senate have conferred the honor you proposed; I have replied that would be repaying your Kindness with such ingratitude as I could not be guilty of; and which would be at this time at least unjust and ungenerous towards you.
                  In this predicament I am placed—in the event of war, I am at the disposal of my country in any position they deem me fit for. But without that necessity existing, I could not accept of any remote station, that would take me farther than two days journey from this place. As a new Secretary of War may not be selected from those gentlemen with whom I have always agreed in politics; and as there are several who tho’ supporters of the administration, have been very hostile to me, I think it necessary in such circumstances to put you to whom I am bound by gratitude and affection in possession of my real situation and my feelings.
                  The Emoluments of the Lt Colonelcy are in my estimation nothing. I pay two of my clerks each a sum larger than the pay of that rank; and should, if it was not that I have performed some useful service, not have accepted any pay; but I have been really servicable at Fort Mifflin and in the recruiting business here.
                  You will soon have to retire from office, and I shall not while I live perhaps ever find a man like you to whom I can speak with the freedom and the confidence of integrity reposing in the bosom of wisdom and benevolence. To Mr. Madison I am very little known, and some of his friends who have done me a disservice and contributed to my Embarrassments by their injustice, will perhaps never forgive me, and render any usefulness that I might be capable of nugatory from a want of intelligence existing.
                  If however any views which you may have as to me may induce you to think that I could be rendered useful—and particularly in any Emergency, when men of intelligent minds may be required, I shall hold myself bound to obey; and if my opinions or suggestions, on any branch of public affairs that come within the range of an active and observing mind; I shall be ever ready to obey any call that may be made on me. 
                  This letter I address to your self with an assurance of my most affectionate and earnest wishes for your happiness
                  
                     Wm Duane 
                     
                  
               